Title: From Thomas Jefferson to Jones & Howell, 1 September 1806
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                            
                            Monticello Sep. 1. 06.
                        
                        Mr. Barnes will, on this day sennight, remit to you the sum of 137 D. 10c. now due, on my account: and I have
                            to ask the favor of you to send for me to Richmond, under address to Gibson & Jefferson, 2. tons of nail-rod assorted
                            from 6d. to 20d. and a quarter ton of hoop iron inch & quarter wide. I salute you with friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    